UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7898



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY STEVE DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-89-407-A; CA-05-1209-1)


Submitted:   February 10, 2006               Decided:   March 6, 2006


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated by unpublished per curiam opinion.


Roy Steve Davis, Appellant Pro Se. Owen Matthew Kendler, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roy Steve Davis mailed a motion under 28 U.S.C. § 2244

(2000) for authorization to file a second or successive 28 U.S.C.

§ 2255 (2000) motion to the United States District Court for the

Eastern District of Virginia.     While Davis directed his motion to

this court, the district court improperly docketed the motion as

one in that court under § 2255.    The district court then entered an

order construing the motion as one seeking authorization to file a

successive § 2255 motion and denied it.          Davis timely appealed.

           Under § 2244, a motion seeking authorization to file a

successive § 2255 motion “shall be determined by a three-judge

panel of the court of appeals.”      § 2244(b)(3)(B).       Because Davis

clearly sought authorization from this court under § 2244, the

district court lacked jurisdiction to act on it.          Accordingly, we

vacate the district court’s order.        By separate order entered this

day, we direct that Davis’ § 2244 motion be filed and docketed in

this court.   We will then review and act on the motion in due

course.

           Accordingly, we vacate the district court’s order.             We

deny Davis’ motion for appointment of counsel and dispense with

oral   argument   because   the   facts    and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   VACATED


                                  - 2 -